Citation Nr: 1704924	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to benefits under 38 U.S.C. § 1805 for disability due to spina bifida.

2. Entitlement to benefits under 38 U.S.C. § 1815 for disability from birth defects other than spina bifida.


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran' s surviving spouse


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran had unverified military service, including service in the Republic of Vietnam from June 1967 to March 1969.  He passed away in August 1991.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016 the appellant and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1. There is no competent evidence that the appellant has a form or manifestation of spina bifida.

2. The appellant's mother did not have military service in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to benefits under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose biological father or mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2016).

2. The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for an individual with disability from a covered birth defect whose mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R.       § 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  These issues turn on statutory interpretation.  Thus, because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  No further action is required pursuant to the VCAA for these claims.  Moreover, although the Veteran's service records are not associated with the claims file, further action to obtain such would provide no benefit to the appellant because there is no legal basis for awarding the benefits sought given the undisputed facts in this case.  Additionally, the medical evidence received following the last adjudication by the RO is not pertinent to the issues on appeal.  Therefore the Board will proceed in adjudicating the claims.  

The appellant seeks benefits under 38 U.S.C.A. Chapter 18 based on his father's service in Vietnam.  He claims multiple conditions, including systematic sclerosis; triphasic color changes in fingers consistent with Raynaud's phenomenon with cold exposure; scleroderma; hypertension; chronic fatigue syndrome; digital ulcers; left lung nodule; a hip condition; and a malfunctioning horseshoe kidney.  The appellant and his spouse testified that the appellant has not been diagnosed with spina bifida and that the appellant's mother did not serve in Vietnam.  The evidence does not otherwise show that the appellant has a diagnosis of spina bifida or that his mother served in Vietnam.  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, that are associated with the Veteran's exposure to herbicides.  38 U.S.C.A. §§ 1802 1805(a), 1812, 1815 (West 2014); 38 C.F.R. §§ 3.814(a), 3.815 (2016).  However, 
spina bifida is the only birth defect warranting an award of benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects, the evidence must show that the Vietnam Veteran who was exposed to herbicides is the child's mother.  38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2016).

As previously noted, the appellant does not contend and the evidence does not show that he suffers from spina bifida or that his mother served in Vietnam.  Therefore, because there is no legal basis for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam, the appellant's claims for compensation must be denied.  The Board is sympathetic to the appellant's medical condition and grateful for his father's service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).







ORDER

 Benefits under 38 U.S.C.A. § 1805 for disability due to spina bifida are denied. 


Benefits under 38 U.S.C. § 1815 for disability from birth defects other than spina bifida are denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


